Citation Nr: 1044187	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
degenerative disc disease, herniated disc L5-S1 with chronic low 
back pain and right sided lumbosacral facet joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. dR. Dale
INTRODUCTION

The Veteran had active military service from January 1983 to 
March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2010 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a disability rating in excess of 20 percent for 
degenerative disc disease, herniated disc L5-S1 with chronic low 
back pain and right sided lumbosacral facet joint pain.  

In April 2009 the Veteran was accorded a compensation and pension 
(C&P) spine examination.  During the examination the Veteran 
reported radiation of pain to his right leg and foot and the back 
of his thigh.  He denied bladder or bowel complaints or erectile 
dysfunction.  No deficits were found on neurological testing.  

During his August 2010 Board hearing, the Veteran testified that 
he has had more trouble with his back than the most recent VA 
examination reflects.  He further testified that he experienced 
bladder and bowel problems that he related to his back 
disability.  He also reported that he was having painful tingling 
and pins and needles sensations down the back of his right leg.  

A reexamination is required if evidence indicates that "there 
has been a material change in a disability" after the previous 
examination.  38 C.F.R. § 3.327(a) (2010).  In light of the 
Veteran's testimony, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his lumbar spine disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997), quoting VAOPGCPREC 11-95, 60 
Fed. Reg. 43, 186 (1995) (To the extent the claimant asserts the 
disability in question has undergone an increase in severity 
since the time of the last examination, a new VA examination is 
required).  Thus, the Board has no discretion and must remand 
this claim.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the RO should request all VA medical records dating from July 6, 
2006, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Associate with the claims folder 
copies of VA medical records dating 
from July 6, 2006, to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  After associating all outstanding 
records with the claims folder, the 
RO/AMC should schedule the Veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to the 
Veteran's back disability.  The claims 
file should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be 
present.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies 
expressed in degrees and should indicate 
whether there is any functional 
impairment due to pain, weakened 
movement, excess fatigability, and 
incoordination.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
Veteran's back.  

In addition, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that require 
bed rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those 
episodes.  

Further, the examiner should also 
indicate whether there are any objective 
neurological abnormalities associated 
with the service-connected back 
condition, to include but not limited to 
the lower extremities, the  bowel, or 
the bladder.  If so, the examiner should 
set include all relevant findings as to 
the severity of the associated 
abnormalities in the examination report.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


